Appellants’ motion to strike dismissal of their appeal is granted. Appellants’ motion for an extension of time to file their brief is granted; brief to be filed on or before June 12,1990, or the cause is subject to dismissal without further notice. V.R.A.P. 42(b).
Peck, J., dissenting. If our rules are to be meaningful they should be enforced in the absence of the most compelling justification for noncompliance.
In my view the support tendered by plaintiffs in their motion to strike dismissal in this case is weak to the point of excuse as distinguished from reason and should be met by a firm denial. On the other hand, defendants’ opposition to the motion is persuasive and well supported. Thus, and as defendants point out, inter alia, the printed case was not filed until “April 16,1990, four days after... entry of dismissal.” (Emphasis added.) Further, and again as defendants note, the transcript consists of only thirty-six pages; this is surely minimal to the extent that plaintiffs’ claim of insufficient time for review borders on the absurd. Finally, plaintiffs offer no reason, or even an excuse, for not seeking an extension of time under V.R.A.P. 26(b), if they felt unable to comply with filing deadlines.
Granting motions to strike under circumstances similar to this case can only encourage indifference to the rules and an unfortunate lack of proper diligence, all with confidence that such practices may be indulged with impunity.